DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from CN2020111256638, filed on 12/15/2020. 

Title
The title is objected to because of the following informalities: “Photomask and Method for Detecting Flare Degree of Lens of Exposure Machine Table” should be changed to --Photomask and Method for Detecting Flare Degree of Lens of Exposure Machine-- to remove “table” from the title because the lens is part of an exposure machine but not part of an exposure machine table, such as a wafer table or a reticle table.  
Appropriate correction is required.

Abstract
The abstract of the disclosure is objected to because “exposure machine table” should be changed to --exposure machine-- in lines 1-2, 3, 9, and 10 as discussed above. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: throughout the specification, “exposure machine table” should be changed to --exposure machine-- as discussed above (see for example, page 1, para. [0002], page 2, para. [0006], page 3, para. [0010], through pages 18-19, para. [0103]). Applicant is respectfully requested to proofread the specification for further correction. 
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, lines 1 and 4, “exposure machine table” should be changed to --exposure machine-- to correct grammar and improve meaning of the claim.
Claim 6, lines 1 and 5-6, “exposure machine table” should be changed to --exposure machine-- to correct grammar and improve meaning of the claim.
Appropriate correction is required to place claims in better form.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US PGPub 2005/0095510, Yamamoto hereinafter).
Regarding claim 1, Yamamoto discloses a photomask for detecting a flare degree of a lens of an exposure machine table, the photomask comprising a central exposure area which is unblocked by an aperture shutter and a peripheral area which is blocked by the aperture shutter, and exposure light of the exposure machine table sequentially passing through the aperture shutter and the lens and then penetrating the central exposure area to expose photoresist on a wafer (the limitations “for detecting a flare degree of lens of an exposure machine table,” “which is unblocked by an aperture shutter,” “which is blocked by the aperture shutter,” and “exposure light of the exposure machine table sequentially passing through the aperture shutter and the lens and then penetrating the central exposure area to expose photoresist and the lens and then penetrating the central exposure area to expose photoresist on a wafer” are functional language limitations describing the intended use of the photomask and do not structurally limit the photomask itself. See MPEP §§2111.02, 2114. Figs. 1, 6-7, paras. [0071], [0095]-[0107], flare measuring mask), wherein
the entire central exposure area is provided with a shading layer to prevent the exposure light from penetrating (Figs. 6-7, paras. [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions); and 
the peripheral area is provided with a plurality of light-transmitting stripes, and stray light formed after the exposure light passes through the lens penetrates the plurality of light-transmitting stripes to expose the photoresist (Figs. 6-7, paras. [0079]-[0080], [0095]-[0107], the stripes 35, 36, 45, 46, 55, 56, 65, 66 are arranged between transparent stripes, and light is transmitted to the photoresist to permit measurement of flare).
Regarding claim 2, Yamamoto discloses wherein the peripheral area is provided with a patterned shading layer (Figs. 6-7, paras. [0076], [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions formed using an optical shielding material, such as chrome), and
a portion with no shading layer arranged, of the peripheral area forms the plurality of light-transmitting stripes (Figs. 6-7, paras. [0076], [0079]-[0080], [0095]-[0107], the stripes 35, 36, 45, 46, 55, 56, 65, 66 are arranged between transparent stripes, and light is transmitted to the photoresist to permit measurement of flare through the transparent stripes of the transparent substrate).
Regarding claim 3, Yamamoto discloses wherein the shading layer is a chromium layer (Figs. 6-7, paras. [0076], [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions formed using chrome). 
Regarding claim 4, Yamamoto discloses wherein the central exposure area is rectangular (Figs. 6-7, paras. [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions), and the plurality of light-transmitting stripes are located on edges of a plurality of concentric rectangles which surround the central exposure area, are concentric with the central exposure area and are geometrically similar to the central exposure area in shape (Figs. 6-7, paras. [0095]-[0107], the transmitting stripes are between stripes 35, 36, 45, 46, 55, 56, 65, 66, which surround the central rectangular shielding portions, and the stripes are also rectangular). 
Regarding claim 5, Yamamoto discloses wherein the central exposure area is rectangular (Figs. 6-7, paras. [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions), and the plurality of light-transmitting stripes form a plurality of concentric rectangles which surround the central exposure area, are concentric with the central exposure area and are geometrically similar to the central exposure area in shape (Figs. 6-7, paras. [0095]-[0107], the transmitting stripes between stripes 35, 36, 45, 46, 55, 56, 65, 66 surround the central rectangular shielding portions, and the stripes are also rectangular). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Nagai et al. (US PGPub 2010/0225890, Nagai hereinafter).
Regarding claim 6, Yamamoto discloses a method for detecting a flare degree of a lens of an exposure machine table (Figs. 1, 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], an optical measuring instrument is used to determine the degree of lens flare of an exposure apparatus using a mask), wherein the method comprises:
providing a test wafer, a surface of the test wafer being coated with photoresist (Figs. 3, 6-7, para. [0079], a resist layer 210 on a wafer 200 is provided);
exposing the photoresist on the surface of the test wafer by using the photomask as described in claim 1 (see claim 1 rejection above, Figs. 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], the mask is exposed on the resist layer); and detecting a photoresist pattern to determine the flare degree of the lens (Figs. 3, 6-7, paras. [0020], [0071], [0082]-[0083], [0086], [0095]-[0110], an optical measuring instrument measures the flare). However, Yamamoto does not appear to explicitly describe so as to make only stray light formed after exposure light of the exposure machine table passes through the lens penetrate the photomask to reach the photoresist; developing the photoresist after exposure; and detecting a developed photoresist pattern to determine the flare degree of the lens.
Nagai discloses exposing the photoresist on the surface of the test wafer by using the photomask so as to make only stray light formed after exposure light of the exposure machine table passes through the lens penetrate the photomask to reach the photoresist (Figs. 1-3, 5, 6, paras. [0057], [0065]-[0072], [0077], [0103], [0114], [0120], the illumination light impinging on the evaluation mask 100 is adjusted using slits 2a. The evaluation patterns are formed to transmit stray illumination light to the photoresist); 
developing the photoresist after exposure (Figs. 1 and 4-6, paras. [0021], [0061], [0075], the resist undergoes development after exposure); and 
detecting a developed photoresist pattern to determine the flare degree of the lens (Figs. 1 and 4-6, paras. [0072]-[0089], [0103]-[0113], the developed resist is measured to evaluate the amount of flare). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included so as to make only stray light formed after exposure light of the exposure machine table passes through the lens penetrate the photomask to reach the photoresist; developing the photoresist after exposure; and detecting a developed photoresist pattern to determine the flare degree of the lens as taught by Nagai in the method as taught by Yamamoto since including so as to make only stray light formed after exposure light of the exposure machine table passes through the lens penetrate the photomask to reach the photoresist; developing the photoresist after exposure; and detecting a developed photoresist pattern to determine the flare degree of the lens is commonly used to enable flare evaluation to determine the source of the flare and to thus enable correction and control of the flare (Nagai, paras. [0012]-[0015], [0088], [0093], [0095], [0114]). 
Regarding claim 7, Yamamoto as modified by Nagai discloses wherein determining the flare degree of the lens further comprises: in response to a condition that the surface of the test wafer is provided with no photoresist pattern after development, determining that the lens has no flare (the limitation “in response to a condition that the surface of the test wafer is provided with no photoresist pattern after development, determining that the lens has no flare” is a contingent limitation because the determining that the lens has no flare depends on the condition that the surface of the test wafer is provided with no photoresist pattern after development. The broadest reasonable interpretation of a process claim having a contingent limitation “requires only those steps that must be performed and does not include steps that are not required because the condition(s) precedent are not met.” See MPEP §2111.04. Under the broadest reasonable interpretation of the limitation, the step “determining the lens has no flare” is not required since the claimed invention may be practiced without meeting the condition of the surface of the test wafer is provided with no photoresist pattern after development. Yamamoto, Figs. 1, 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], an optical measuring instrument measures the flare, and Nagai, Figs. 1 and 4-6, paras. [0072]-[0089], [0103]-[0113], the developed resist is measured to evaluate the amount of flare). 
Regarding claim 8, Yamamoto as modified by Nagai discloses wherein determining the flare degree of the lens further comprises: in response to a condition that the surface of the test wafer is provided with a striped photoresist pattern after development, determining the flare degree of the lens according to the number of stripes of the photoresist pattern, wherein the more the stripes are, the higher the flare degree is (the limitation “in response to a condition that the surface of the test wafer is provided with a striped photoresist pattern after development, determining the flare degree of the lens according to the number of stripes of the photoresist pattern, wherein the more the stripes are, the higher the flare degree is” is a contingent limitation because “determining the flare degree of the lens according to the number of stripes of the photoresist pattern, wherein the more the stripes are, the higher the flare degree is” depends on the condition that the surface of the test wafer is provided with a striped photoresist pattern after development. The broadest reasonable interpretation of a process claim having a contingent limitation “requires only those steps that must be performed and does not include steps that are not required because the condition(s) precedent are not met.” See MPEP §2111.04. Under the broadest reasonable interpretation of the limitation, “determining the flare degree of the lens according to the number of stripes of the photoresist pattern, wherein the more the stripes are, the higher the flare degree is” is not required since the claimed invention may be practiced without meeting the condition of the surface of the test wafer is provided with a striped photoresist pattern after development. Yamamoto, Figs. 1, 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], an optical measuring instrument measures the flare, and Nagai, Figs. 1 and 4-6, paras. [0072]-[0089], [0103]-[0113], the developed resist is measured to evaluate the amount of flare).
Regarding claim 9, Yamamoto as modified by Nagai discloses wherein determining the flare degree of the lens further comprises: in response to a condition that the surface of the test wafer is provided with a striped photoresist pattern after development, determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern, wherein the larger the critical dimension of the stripe is, the higher the flare degree is (the limitation “in response to a condition that the surface of the test wafer is provided with a striped photoresist pattern after development, determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern, wherein the larger the critical dimension of the stripe is, the higher the flare degree is” is a contingent limitation because “determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern, wherein the larger the critical dimension of the stripe is, the higher the flare degree is” depends on the condition that the surface of the test wafer is provided with a striped photoresist pattern after development. The broadest reasonable interpretation of a process claim having a contingent limitation “requires only those steps that must be performed and does not include steps that are not required because the condition(s) precedent are not met.” See MPEP §2111.04. Under the broadest reasonable interpretation of the limitation, “determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern, wherein the larger the critical dimension of the stripe is, the higher the flare degree is” is not required since the claimed invention may be practiced without meeting the condition of the surface of the test wafer is provided with a striped photoresist pattern after development. Yamamoto, Figs. 1, 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], an optical measuring instrument measures the flare, and Nagai, Figs. 1 and 4-6, paras. [0072]-[0089], [0103]-[0113], the developed resist is measured to evaluate the amount of flare).
Regarding claim 10, Yamamoto as modified by Nagai discloses wherein the central exposure area of the photomask is rectangular (Yamamoto, Figs. 6-7, paras. [0095]-[0107], the central portions of measurement mask patterns 31, 41, 51, 61 are rectangular shielding portions), and the plurality of light-transmitting stripes in the peripheral area of the photomask form a plurality of concentric rectangles which surround the central exposure area, are concentric with the central exposure area and are geometrically similar to the central exposure area in shape (Figs. 6-7, paras. [0095]-[0107], the transmitting stripes between stripes 35, 36, 45, 46, 55, 56, 65, 66 surround the central rectangular shielding portions, and the stripes are also rectangular); wherein
determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern further comprises:
determining the flare degree of the lens only according to the critical dimension of an innermost stripe in the photoresist pattern, the innermost stripe being a photoresist pattern formed on an area closest to a test wafer area corresponding to the central exposure area (the limitation “determining the flare degree of the lens only according to the critical dimension of an innermost stripe in the photoresist pattern, the innermost stripe being a photoresist pattern formed on an area closest to a test wafer area corresponding to the central exposure area” is a contingent limitation. Since the claimed invention may be practiced without meeting the condition of the surface of the test wafer is provided with a striped photoresist pattern after development as recited in parent claim 9, the limitation “determining the flare degree of the lens only according to the critical dimension of an innermost stripe in the photoresist pattern, the innermost stripe being a photoresist pattern formed on an area closest to a test wafer area corresponding to the central exposure area” is not required. As discussed above, the broadest reasonable interpretation of a contingent limitation in a method claim r requires only those steps that must be performed. See MPEP §2111.04. Yamamoto, Figs. 1, 6-7, paras. [0004]-[0005], [0046], [0071]-[0084], [0095]-[0107], an optical measuring instrument measures the flare, and Nagai, Figs. 1 and 4-6, paras. [0072]-[0089], [0103]-[0113], the developed resist is measured to evaluate the amount of flare).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious obtaining a functional relation between the critical dimension of the innermost stripe and the flare degree in advance, wherein determining the flare degree of the lens according to a critical dimension of a stripe of the photoresist pattern further comprises: obtaining a quantified flare degree on the basis of the detected critical dimension of the innermost stripe and the functional relation. These limitations in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ki et al. (US PGPub 2005/0083518) discloses a mask for measuring flare using formed photoresist patterns. 
Hukuhara (US PGPub 2005/0170264) discloses using critical dimension variations to determine lens flare from a relationship between flare intensity and CD variations. 
Asano et al. (US PGPub 2005/0244724) discloses mask patterns designed to determine micro-flare. 
Aburada et al. (US PGPub 2013/0063707) discloses providing a dummy mask pattern on a mask to evaluate the amount of flare. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882